UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Perimeter Small Cap Value Fund Class I Shares – (PSCVX) SEMI-ANNUAL REPORT November 30, 2012 Perimetercap.com Perimeter Small Cap Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 14 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Perimeter Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. Perimeter Small Cap Value Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 96.7% CONSUMER DISCRETIONARY– 9.2% American Axle & Manufacturing Holdings, Inc.* $ Callaway Golf Co. Casual Male Retail Group, Inc.* Rent-A-Center, Inc. Skechers U.S.A., Inc. - Class A* WMS Industries, Inc.* CONSUMER STAPLES– 2.3% Cal-Maine Foods, Inc. Darling International, Inc.* ENERGY– 6.0% Arch Coal, Inc. Bill Barrett Corp.* Endeavour International Corp.* 87 Geospace Technologies Corp.* Hornbeck Offshore Services, Inc.* FINANCIALS– 28.6% Agree Realty Corp. - REIT American Campus Communities, Inc. - REIT Associated Banc-Corp Campus Crest Communities, Inc. - REIT First Connecticut Bancorp, Inc. First Midwest Bancorp, Inc. Forestar Group, Inc.* Fulton Financial Corp. Hatteras Financial Corp. HFF, Inc. - Class A* Iberiabank Corp. Lazard Ltd. - Class A Nationstar Mortgage Holdings, Inc.* Ocwen Financial Corp.* Oriental Financial Group, Inc. PennyMac Mortgage Investment Trust - REIT 75 ProAssurance Corp. Protective Life Corp. Regional Management Corp. SCBT Financial Corp. State Bank Financial Corp. 1 Perimeter Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Susquehanna Bancshares, Inc. $ ViewPoint Financial Group, Inc. WisdomTree Investments, Inc.* HEALTH CARE– 3.6% AMN Healthcare Services, Inc.* Assisted Living Concepts, Inc. - Class A NuVasive, Inc.* INDUSTRIALS– 22.2% 72 A.O. Smith Corp. Acorn Energy, Inc. Aerovironment, Inc.* Armstrong World Industries, Inc. Astec Industries, Inc. 72 Chart Industries, Inc.* Covanta Holding Corp. DigitalGlobe, Inc.* EnPro Industries, Inc.* Great Lakes Dredge & Dock Corp. MYR Group, Inc.* Orbital Sciences Corp.* Titan International, Inc. Titan Machinery, Inc.* TrueBlue, Inc.* XPO Logistics, Inc.* INFORMATION TECHNOLOGY– 12.5% ADTRAN, Inc. Brooks Automation, Inc. Dice Holdings, Inc.* Euronet Worldwide, Inc.* Interactive Intelligence Group, Inc.* Jabil Circuit, Inc. Nanometrics, Inc.* Plexus Corp.* RADWARE Ltd.* Saba Software, Inc.* 2 Perimeter Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS– 6.6% ADA-ES, Inc.* $ Buckeye Technologies, Inc. Chemtura Corp.* Tronox Ltd. - Class A U.S. Silica Holdings, Inc.* UTILITIES– 5.7% Avista Corp. El Paso Electric Co. Empire District Electric Co. Portland General Electric Co. UNS Energy Corp. TOTAL COMMON STOCKS (Cost $437,069) SHORT-TERM INVESTMENTS– 29.4% Federated Treasury Obligations Fund, 0.01% SHORT-TERM INVESTMENTS (Cost $136,403) TOTAL INVESTMENTS – 126.1% (Cost $573,472) Liabilities in Excess of Other Assets – (26.1)% ) TOTAL NET ASSETS –100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. See Accompanying Notes to Financial Statements. 3 Perimeter Small Cap Value Fund SUMMARY OF INVESTMENTS As of November 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 9.2% Consumer Staples 2.3% Energy 6.0% Financials 28.6% Health Care 3.6% Industrials 22.2% Information Technology 12.5% Materials 6.6% Utilities 5.7% Total Common Stocks 96.7% Short-Term Investments 29.4% Total Investments 126.1% Liabilities in Excess of Other Assets (26.1)% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 4 Perimeter Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 (Unaudited) Assets: Investments in securities, at value (cost $573,472) $ Receivables: Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund accounting fees Administration fees Audit fees Transfer agent fees and expenses Custody fees 63 Shareholder servicing fees - (Note 6) 45 Chief Compliance Officer fees 33 Trustees' fees and expenses 20 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment income 97 Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding (par value of $0.01 per share withunlimited number of shares authorized) Net asset value per share $ See Accompanying Notes to Financial Statements. 5 Perimeter Small Cap Value Fund STATEMENT OF OPERATIONS For the Period June 29, 2012* through November 30, 2012 (Unaudited) Investment Income: Dividends (net of withholding taxes of $3) $ Interest 1 Total investment income Expenses: Advisory fee Administration fees Offering costs Fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fees Legal fees Custody fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous expenses Insurance fees Shareholder servicing fees - (Note 6) 45 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income 97 Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See Accompanying Notes to Financial Statements. 6 Perimeter Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 29, 2012* to November 30, 2012 INCREASE IN NET ASSETS FROM: Operations: Net investment income $
